Citation Nr: 1124893	
Decision Date: 06/30/11    Archive Date: 07/06/11

DOCKET NO.  10-21 349	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD) prior to December 24, 2009.

2.  Entitlement to an initial evaluation in excess of 30 percent for PTSD for the period beginning on December 24, 2009.



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1973 to August 1976 and January 1978 to January 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the RO that granted service connection for PTSD and assigned a 50 percent and 30 percent disability evaluation for that disability effective August 4, 2008 and December 24, 2009, respectively.  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD symptomatology includes: a constricted affect; disturbances in motivation and mood; difficulty establishing and maintaining effective work and social relationships; anxiety; depression; and, sleep impairment with nightmares and flashbacks, but does not include: suicidal ideations; obsessive or ritualistic behaviors; illogical, obscure or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting his ability to function; spatial disorientation; or, neglect of personal appearance and hygiene.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 percent for the service-connected PTSD, for the period of August 4, 2008 through December 23, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).

2.  The criteria for an initial evaluation of 50 percent, but no higher, for the service-connected PTSD, beginning on December 24, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130 including Diagnostic Code 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  

Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The Veteran's increased evaluation claims for PTSD arises from an appeal of the initial evaluations following the grant of service connection.  The Court has held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, the Veteran's statements in support of the claim are of record.  

The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  

For these reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  

Rather, the Board's analysis will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2 (2010); resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3 (2010); where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7 (2010); and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10 (2010).  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the claimant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found-a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

The Veteran was assigned 50 percent rating and 30 percent evaluation for the service-connected PTSD, effective August 4, 2008 and December 24, 2009, respectively.  Such a disability evaluations are assigned under 38 C.F.R. § 4.130, Diagnostic Code 9411.

Diagnostic Codes 9411 is governed by a General Rating Formula for Mental Disorders.  

Under the General Rating Formula, a 30 percent rating is warranted for PTSD for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130 (2010).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  

A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  

Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

The Board notes that the Veteran filed his claim of service connection on August 4, 2008-the date on which service connection was made effective.  

The VA treatment records from October 2006 through June 2008, which are of record, do not demonstrate any mental health treatment.  However, entries throughout those records show that the Veteran was oriented to person, time and place and did not pose a danger to himself or others.  

The Veteran underwent a private examination in July 2008.  The Veteran was noted as being married twice and having three children, two of whom were adopted.  His second and current wife and his two adopted children lived together at that time.  The Veteran also had a brother and sister.  

The Veteran worked for the Post Office, where he had worked for several years.  He reported having anxiety and depressive symptomatology.  He stated that he was "very anxious, very obsessive that something might happen to him at any time . . . when he left the house."  He also reported that he stopped getting close to people after seeing his dead friend in the morgue following a motorcycle accident while he was in service.  He had problems sleeping and became restless.  

The Veteran reported not socializing with anyone and trying to work as much as he could, volunteering to work six days a week to keep his mind occupied.  He also reported worrying all the time, and his wife said that he was a worrier.  He was unable to sleep because he was worried something would happen and could not relax, always looking for something to do to occupy his mind.  He reported difficulty falling asleep, maintaining sleep and waking up early; he did not want to leave the house or go on vacations.  

The Veteran was noted as having nightmares and continuous flashbacks about the death of his friend; he was described as very anxious, restless, very jumpy and unable to experience pleasure.  He reported never having a suicide attempt.  

On examination, the Veteran was casually dressed and appeared his stated age.  He was able to relate very well, had good eye contact and was described as a good historian.  

The Veteran had a constricted affect and a depressed mood and was anxious and restless.  There was no evidence of psychosis, delusions or any abnormal movements, posture or gesture.  

The Veteran's thought processes were goal oriented and logical, and his speech was within normal limits without dysarthria.  He was cognitively alert and oriented, though his attention and concentration were "slightly affected" as was his remote memory.  

The Veteran was able to register and recall and had "very good insight and judgment" and was spontaneous and "very reliable" at that time.  The Veteran was diagnosed with PTSD, generalized anxiety disorder and a chronic adjustment disorder; he was assessed with a GAF score of 42.  

The Veteran had private psychiatric treatment from August 2008 through November 2009.  Those treatment records generally demonstrated that the Veteran had a dull, constricted affect; was easily frustrated and agitated, particularly with work; looked depressed; was anxious; described himself as moody and having a fluctuating mood; and suffered from nightmares and flashbacks.  

In August 2008 the Veteran reported having "death wishes," but in all of the later treatment records, the Veteran was shown to deny or to be without any suicidal or homicidal ideations, or auditory or visual hallucinations.  He was also shown to stay around the house a lot, sometimes going to church, but less than he used to.

The Veteran underwent a VA examination for his PTSD on December 24, 2009.  He reported having a primary difficulty with anger outbursts, including verbal outbursts with varying triggers that were inconsistent from one day to the next.  He denied any physical violence, but was fearful he might one day lose control and hurt someone.  

The Veteran also reported having significant difficulty with issues of death and dying since losing his friend in service and fears of driving, including not allowing his two children, ages 18 and 19, to drive or obtain their driver's licenses.  He had been married twice, the second and current marriage since 1985.  

The Veteran had three children, one child from the first marriage and the two children noted above adopted during the second marriage.  He reported having positive relationships with them all, but verbally lashing out at his family more than he wanted to and always regretting it.  He did not have control over it, and his behavior was a large part of the strain in his marriage.  

The Veteran also reported having numerous work acquaintances, but avoided social activities outside of work.  He reported working excessively to avoid down-time and being in a better mood when busy.  He had a hard time establishing friendships since his friend's death, stating that he was fearful of becoming close to anyone because it would be less painful to be distanced and learn of someone's death.

On examination, the Veteran was noted to be clean, neatly groomed and casually dressed.  His psychomotor activity was unremarkable, and he had soft and whispered speech.  

The Veteran's affect was constricted, and his mood was dysphoric.  His attitude was cooperative, and his attention was intact; he was oriented to person, time and place with unremarkable thought processes and thought content.  He had good judgment and insight and did not have any hallucinations or delusions.  

The Veteran did have sleep impairment, getting only 4 hours of sleep about three nights a week, but getting 8 hours on the other four nights.  He had nightmares 3-4 times a month, always about someone dying.  He did not have any inappropriate behaviors, obsessive/ritualistic behaviors, panic attacks, or homicidal or suicidal ideations.  

The Veteran's impulse control was good without any periods of violence, and he interpreted proverbs appropriately.  He was judged to have the ability to maintain minimum personal hygiene and to have no problems with his activities of daily living.  

The Veteran's symptomatology was noted as being chronic, daily and moderate in severity.  He was noted as working for the United States Post Office full time at the time of the examination, with the only time lost from work in the past year being due to a stroke.  His poor social interaction was noted as being a problem with his occupational functioning.  

The Veteran was diagnosed with PTSD and assessed with a 65 GAF score.  The examiner noted that the Veteran had occasional decreases in work efficiency secondary to his anger outbursts and had been rebuked at work by his supervisors for such behavior, though overall he had satisfactory functioning.  

Additionally, the Veteran's periods of irritability and anger resulted in the Veteran being unable to remain in the presence of others and that this caused minor impairments to his physical and sedentary employment, though such would not preclude employment in and of itself.

The Veteran had private treatment in February 2010 when he was still working at the Post Office, though he took a break for a month in order to cope with the stress of his job.  He was doing "ok" otherwise and felt much better when he was away from work for a few days.  He still had restless nights and reported "so-so" sleep with his medications.

On the basis of the foregoing evidence, the Board finds that the Veteran's symptomatology associated with his PTSD warrants a 50 percent evaluation, but no higher, throughout the appeal period.  Therefore, the Board denies a higher evaluation for the period from August 4, 2008 through December 23, 2009, but grants a 50 percent evaluation beginning December 24, 2009.  The reasoning is as follows:

Prior to the December 24, 2009 VA examination, the Veteran was assigned a 50 percent evaluation for his symptomatology which included a constricted affect, anxiety, depression, sleep impairment with nightmares and flashbacks and social isolation.

At the December 24, 2009 VA examination, the Veteran's affect was constricted, and he had disturbances of motivation and mood, including a dysphoric mood.  He additionally had sleep impairment with nightmares and also demonstrated periods of irritability and anger that affected his work and social functioning, which the Board finds equates with difficulty in establishing and maintaining effective work and social relationships.  

The Veteran additionally was noted as having work acquaintances, but avoiding social interaction outside of work and socially isolated himself.  

However, throughout the period of the appeal, the PTSD symptomatology did not demonstrate any illogical, obscure or irrelevant speech, any obsessive or ritualistic behaviors, near-continuous panic or depression affecting the Veteran's ability to function independently, or impaired impulse control.  

The Board notes that the Veteran maintained a job with the Post Office and generally was able to function in that capacity.  While he "verbally lashed out" at his family and co-workers, there were no periods of violence with his impulse control noted as being good at the VA examination.  

Moreover, the Veteran did not demonstrate at any time throughout the period of the appeal that he neglected his personal appearance or hygiene, being noted as casually dressed and well groomed.  Nor was the Veteran spatially disoriented during this period, but rather he was noted as being oriented to person, time and place.  

Finally, he noted having "death wishes" in his August 2008 private treatment session, but the other evidence throughout the period demonstrated that the Veteran did not have any suicidal ideations during that time.  Thus, the Board finds that the Veteran's disability picture for the appeal period does not include suicidal ideations.

The Board acknowledges that the Veteran was assigned a 42 GAF score in July 2008 and a 65 GAF score in December 2009.  Having considered those scores, the Board finds that the assessment of the symptomatology in this case is more probative as to the actual severity of the service-connected disability picture of than the privately assigned GAF scores.  

Additionally, the Board notes that this symptomatology in December 2009 was substantially similar to that demonstrated prior to the VA examination.  Thus, the Board finds that a staged rating is not for application in this case.  

In short, the Veteran's disability picture throughout the appeal period is shown to include: a constricted affect, disturbances in motivation and mood, difficulty establishing and maintaining effective work and social relationships, anxiety, depression, and sleep impairment with nightmares and flashbacks.  

The Veteran's symptomatology does not even come close to a disability picture that includes manifestations of suicidal ideations; obsessive or ritualistic behaviors; illogical, obscure or irrelevant speech; impaired impulse control; near-continuous panic or depression affecting his ability to function; spatial disorientation; or, neglect of personal appearance and hygiene.  Such a disability picture throughout the period of the appeal is consistent with the criteria for a 50 percent evaluation, but not higher.

Accordingly, the Board finds that a 50 percent evaluation, but no higher, is warranted throughout the entire appeal period.  See 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  

In reaching the above conclusions, the benefit of the doubt doctrine has been appropriately applied.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).

The Board must also determine whether the schedular evaluation is inadequate, thus requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of "an extra-schedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2010).  

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  
\
If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  

When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this case, the schedular evaluation is clearly adequate.  An evaluation in excess of that assigned is provided for certain manifestations of the service-connected PTSD, but the medical evidence reflects that those manifestations are not present in this case.  

Additionally, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's disorder.  As the rating schedule is adequate to evaluate the disability, referral for extraschedular consideration is not in order. 

Finally, the Board has also considered whether a remand is necessary in order to determine whether the Veteran is entitled to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).  

In this case, the evidence of record does not indicate that the Veteran is currently unemployed due to his PTSD, nor does the Veteran assert at any point throughout the appeal period that he is currently unemployed due to that disability.  

In fact, throughout the appeal period, the Veteran is shown to be fully employed by the United States Post Office, with the exception of the time that he took off following a nonservice-connected stroke.  

Since there is not any evidence of record that the Veteran's PTSD causes him to be unable to secure and follow substantially gainful employment, the Board finds that a remand for such an opinion is not required in this case.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

An initial evaluation in excess of 50 percent for the service-connected PTSD, for the period of the appeal prior to December 24, 2009, is denied.  

An initial evaluation of 50 percent, but no higher, for the service-connected PTSD, beginning on December 24, 2009, is granted, subject to the regulations controlling the disbursement of VA monetary benefits.


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Department of Veterans Affairs


